Citation Nr: 9936305
Decision Date: 12/15/99	Archive Date: 02/08/00

DOCKET NO. 95-38 312               DATE DEC 15,  1999

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUES

1. Entitlement to an increased rating for arteriosclerotic heart
disease with hypertension, currently rated as 60 percent disabling.

2. Entitlement to an increased rating for a compression fracture of
the lumbar spine L5, currently rated as 20 percent disabling.

3. Entitlement to an increased rating for a compression fracture at
T3-6 with limitation of motion of the thoracic spine, currently
rated as noncompensably disabling.

4. Entitlement to an increased rating for arthritis of the cervical
spine with limitation of motion, currently rated as 20 percent
disabling.

5. Entitlement to an increased rating for a duodenal ulcer,
currently rated as 20 percent disabling. 

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

Clifford R. Olson, Counsel 

INTRODUCTION

The veteran served on active duty from June 1956 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision by the Department of Veterans Affairs
(VA) Regional Office (RO) in New Orleans, Louisiana.

This decision is limited to the issues which have been developed
for appellate consideration, as listed above.

The case was previously before the Board in February 1992, when it
was remanded for VA medical records and a cardiac examination of
the veteran. The requested development was completed. This led to
the previous 10 percent rating for hypertension being increased to
a 60 percent rating for arteriosclerotic heart disease,
hypertension. The RO also granted a total disability evaluation
based on individual unemployability. In a November 1993 letter, the
RO told the veteran that it considered the grant of a total
disability rating to be a total grant of benefits sought on appeal
and asked the veteran to specify on which issues he disagreed. Once
a veteran files an appeal on an issue, he need not take any further
action. 38 C.F.R. 20.202 (1999). The appeal ends only after the
complete benefit has been granted or the veteran withdraws the
appeal in writing. The RO may not withdraw the

- 2 -

appeal. 38 C.F.R. 20.204(c) (1999). Since allowances of the other
issues could have possibly resulted in the grant of special monthly
compensation under 38 U.S.C.A. 1114(s) (West 1991), those issues
were not resolved by the grant of a total disability rating based
on individual unemployability. These other issues remain before the
Board, on appeal. See AB v. Brown, 6 Vet. App. 35 (1993); Holland
v. Brown, 9 Vet. App. 324 (1996).

In June 1997, the Board denied service connection for peripheral
neuropathy, left carpal tunnel syndrome and porphyria cutanea tarda
as secondary to exposure to Agent Orange. The Board denied an
increased rating for blindness in the right eye, secondary to
macular scar. A 10 percent rating was granted for a skin disorder.
In a January 1999 statement, the veteran referred to carpal tunnel
syndrome and other neurologic and skin disorders. The RO has not
taken any action on these comments. The Board can not discern any
basis for further action from the veteran's comments. He is not
alleging a basis for reconsideration, or that he is submitting new
evidence to reopen the claims, or that he is making new claims. If
the veteran is trying to assert neurologic or skin claims, he
should notify the RO of the specific benefit he is seeking.

The veteran's January 1999 letter also mentioned various orthopedic
diagnoses. Service connection disabilities are rated on the
resulting functional impairment. The same impairment can not be
compensated twice under different diagnoses. 38 C.F.R. 4.14 (1999).
So, it is not clear if the veteran is making additional claims or
simply asserting these diagnoses as the basis for higher ratings.
If the veteran is trying to make additional claims on the basis of
any of these diagnoses, he should notify the RO of the specific
benefit he is seeking.

Following the Remand of the case, by the Board in June 1997, the
RO, in an August 1998 rating decision, increased the rating for the
duodenal ulcer to 20 percent, effective in March 1990. The August
1998 rating decision also increased the evaluation for arthritis of
the cervical spine with limitation of motion, from 10 to 20 percent
disabling, effective in March 1990. As those are not the highest
ratings

- 3 - 

assignable, the ratings of the duodenal ulcer and cervical spine
remain before the Board. See AB v. Brown, 6 Vet. App. 35 (1993).
The RO also split the issue of entitlement to an increased rating
for a compression fracture at T3-6 and L5, rated as 20 percent
disabling into 2 separate issues: Entitlement to an increased
rating for a compression fracture of the lumbar spine L5, rated as
20 percent disabling; and entitlement to an increased rating for a
compression fracture at T3-6 with limitation of motion of the
thoracic spine, rated as 0 percent disabling, effective from July
1982.

Preliminary review of the record shows that the RO assigned a total
disability rating based on individual unemployability, considering
extra schedular factors under 38 C.F.R. 4.16 (1999). This decision
assigns a schedular 100 percent rating for the service-connected
cardiovascular disorder. As to the other service-connected
disabilities, preliminary review of the record does not reveal that
the RO expressly considered referral of the case to the Under
Secretary for Benefits or the Director, Compensation and Pension
Service for the assignment of an extraschedular rating under 38
C.F.R. 3.321(b)(1) (1999). This regulation provides that to accord
justice in an exceptional case where the schedular standards are
found to be inadequate, the field station is authorized to refer
the case to the Under Secretary for Benefits or the Director,
Compensation and Pension Service for assignment of an
extraschedular evaluation commensurate with the average earning
capacity impairment. The governing criteria for such an award is a
finding that the case presents such an exceptional or unusual
disability picture with such related factors as marked inference
with employment or frequent periods of hospitalization as to render
impractical the application of the regular schedular standards. The
United States Court of Appeals for Veterans Claims (known as the
United States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter, "the Court") has held that the Board is precluded by
regulation from assigning an extraschedular rating under 38 C.F.R.
3.321(b)(1) in the first instance, however, the Board is not
precluded from raising this question, and in fact is obligated to
liberally read all documents and oral testimony of record and
identify all potential theories of entitlement to a benefit under
the law and regulations. Floyd v. Brown, 9 Vet. App, 88 (1996). The

- 4 -

Court has further held that the Board must address referral under
38 C.F.R. 3.321(b)(1) only where circumstances are presented which
the Director of VA's Compensation and Pension Service might
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App.
218, 227 (1995). Having reviewed the record with these mandates in
mind, the Board finds no basis for further action on this question.
VAOPGCPREC. 6-96 (1996).

FINDINGS OF FACT

1. Sufficient evidence necessary for an equitable disposition of
the veteran's appeal has been obtained.

2. The service-connected arteriosclerotic heart disease and
hypertension would prevent the veteran from engaging in essentially
any employment; including, more than sedentary employment being
precluded.

3. The residuals of a compression fracture of the lumbar spine L5
result in severe limitation of motion with moderate pain on
movement.

4. There is a demonstrable deformity of vertebral body L5 as the
result of fracture during service.

5. The residuals of a compression fracture at T3-6 do not result in
a current limitation of motion of the thoracic spine or other
impairment. X-rays show compression fractures of T5 and T6 with
demonstrable deformity of a vertebral body.

6. The service-connected arthritis of the cervical spine results in
severe limitation of neck motion.

5 -

7. The service-connected duodenal ulcer residuals are not more than
moderate. There is no impairment of health, anemia, weight loss or
incapacitating episodes of gastrointestinal symptomatology.

CONCLUSIONS OF LAW

1. The criteria for a 100 percent rating for service-connected
arteriosclerotic heart disease and hypertension have been met. 38
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 4.7
and Codes 7005, 7101 (1997, 1999).

2. The criteria for a 50 percent rating for a compression fracture
of the lumbar spine, L5, with demonstrable deformity of the
vertebral body, have been met. 38 U.S.C.A. 1155, 5107 (West 1991);
38 C.F.R. Part 4, including 4.7 and Codes 5285, 5292 (1999).

3. The criteria for a 10 percent rating for residuals of a
compression fracture at T3-6 with demonstrable deformity of a
thoracic vertebral body have been met. 38 U.S.C.A. 5107 (West
1991); 38 C.F.R. Part 4, including 4.7 and Codes 5285, 5291 (1999).

4. The criteria for a 30 percent rating for arthritis of the
cervical spine with limitation of motion have been met. 38 U.S.C.A.
1155, 5107 (West 1991); 38 C.F.R. Part 4, including 4.7 and Code
5290 (1999).

5. The criteria for a rating in excess of 20 percent for residuals
of a duodenal ulcer, have not been met. 38 U.S.C.A. 1155, 5107
(West 1991); 38 C.F.R. Part 4, including 4.7 and Code 7305 (1999).

- 6 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are "well grounded" within the meaning of 38
U.S.C.A. 5107(a) (West 1991). His assertion that his service-
connected disabilities have worsened raises plausible claims. See
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

All relevant facts have been properly developed. VA has completed
its duty to assist the veteran in the development of his increased
rating claims. See 38 U.S.C.A. 5107(a). The veteran has not
reported that any other pertinent evidence might be available. See
Epps v. Brown, 9 Vet. App. 341, 344 (1996).

Since the current claims have been open for some time, the Board
has considered the issues raised by the United States Court of
Appeals for Veteran.s Claims (Court) in Fenderson v. West, 12 Vet.
App. 119 (1999). In reaching the determinations, the Board has
considered whether staged ratings should be assigned. We conclude
that the conditions addressed have not significantly changed and
uniform ratings are appropriate in this case.

Service-connected disabilities are rated in accordance with a
schedule of ratings which are based on average impairment of
earning capacity. Separate diagnostic codes identify the various
disabilities. 38 U.S.C.A. 1155 (West .1991); 38 C.F.R. Part 4
(1999).

I. Increased Rating for Arteriosclerotic Heart Disease,
Hypertension 
Under the criteria in effect when the veteran filed his claim,
arteriosclerotic heart disease was rated as 30 percent disabling
following typical coronary occlusion or thrombosis, or with a
history of substantiated anginal attack, ordinary manual labor
feasible. A 60 percent rating was assigned following typical
history of acute coronary occlusion or thrombosis, or with history
of substantiated repeated anginal

- 7 -

attacks, more than light manual labor not feasible. The next higher
rating, 100 percent, was assigned during and for 6 months following
acute illness from coronary occlusion or thrombosis, with
circulatory shock, etc.; and after 6 months, if there were chronic
residual findings of congestive heart failure or angina on moderate
exertion or more than sedentary employment is precludes. 38 C.F.R.
Part 4, Code 7005 (1997).

Effective January 12, 1998, arteriosclerotic heart disease
(coronary artery disease) with documented coronary artery disease
will be rated as 10 percent disabling if testing shows a workload
of greater than 7 METs but not greater than 10 METS, dyspnea,
fatigue, angina, dizziness, or syncope, or; continuous medication
is required. A 30 percent rating will be assigned where testing
discloses a workload of greater than 5 METs but not greater than 7
METS, dyspnea, fatigue, angina, dizziness, or syncope, or; evidence
of cardiac hypertrophy or dilatation on electrocardiogram,
echocardiogram, or X-ray. A 60 percent rating requires more than
one episode of acute congestive heart failure in the past year,
i:)r; workload of greater than 3 METs but not greater than 5 METs
resulting in dyspnea, fatigue, angina, dizziness, or syncope, or;
left ventricular dysfunction with an ejection fraction of 30 to 50
percent. A 100 percent rating requires chronic congestive heart
failure, or; workload of 3 METs or less results in dyspnea,
fatigue, angina, dizziness, or syncope, or; left ventricular
dysfunction with an ejection fraction of less than 30 percent. 38
C.F.R. Part 4, Code 7005 (1999).

Where the law changes after a claim has been filed or reopened but
before the administrative or judicial process has been concluded,
the version most favorable will apply unless Congress provided
otherwise or permitted the Secretary to provide otherwise and the
Secretary did so. Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).
However, where the amended regulations expressly provide an
effective date and do not allow for retroactive application, the
veteran is not entitled to consideration of the amended regulations
prior to the established effective date. Rhodan v. West, 12 Vet.
App. 55 (1998); see also 38 U.S.C.A. 5110(g) (West 1991) (where
compensation is awarded pursuant to any Act or administrative
issue,

- 8 -

the effective date of such award or increase shall be fixed in
accordance with the facts found, but shall not be earlier than the
effective date of the Act or administrative issue).

In considering the severity of a disability, the Board has reviewed
the medical history of the veteran. 38 C.F.R. 4.1, 4.2 (1999). On
a March 1982 examination, a service department doctor expressed the
opinion that the veteran was hypertensive. A calcified posterior
leaflet of the mitral valve was found on a September 1986
echocardiogram. A November 1988 VA examination diagnosed
hypertension with only fair control. A March 1989 rating decision
granted service connection for hypertension.

This appeal is from subsequent rating decisions. The current
rating-, is based on the current extent of the disability, so this
discussion will focus on the:recent evidence, which is the most
probative source of information as to the current extent of the
disability. See Francisco v. Brown, 7 Vet. App. 55 (1994).

An April 1992 VA examination included an electrocardiogram which
was abnormal revealing bifascicular block (incomplete right bundle
branch block and marked left axis deviation). The diagnosis was
hypertensive cardiovascular disease, cardiac functional capacity,
Class III.

The report of the August 1997 VA examination shows that a physician
examined the veteran and reviewed the results of X-rays and
electrocardiograms. The doctor concluded that the diagnoses were
hypertension, ischemic heart disease with stable angina, and
hypercholesterolemia. As to the extent of the disability, the
doctor expressed the opinion that the veteran was in New York Heart
Association Functional Classification stage 3; which the physician
explained indicated that the disability would prevent the veteran
from engaging in essentially any employment.

The criteria in effect when the veteran filed his claim provided
several different bases for a 100 percent rating, including, more
than sedentary employment being

- 9 -

precluded. Since the VA physician expressed the opinion that the
service-connected heart disease would prevent the veteran from
engaging in essentially any employment, the disability clearly
exceeds the level of impairment required for the 100 percent
rating. As a result, that rating will be awarded.

The August and October 1998 supplemental statements of the case:
provided the veteran with the new rating criteria; however, the RO
has not had the veteran examined under this criteria. Such
examination is not necessary as the most recent examination shows
the disability meets the old criteria for a 100 percent rating.

2. Increased Rating for a Compression Fracture of the Lumbar Spine,
Vertebra L5

As noted above, in considering the severity of a disability, the
Board has reviewed the medical history of the veteran. 38 C.F.R. 
4.1, 4.2 (1999). The service medical records contain a March 1982
X-ray report identifying the: fifth lumbar vertebra (L5) as
deformed posteriorly with wedging and accentuation of the concavity
of the vertebral end plates suggesting an old compression fracture.
A posterior osteophyte off the inferior lip of L4 suggested a
possible old herniated disc at that level.

Post service, the 1982 VA examination did not include lumbar X-
rays. The September 1982 rating decision granted service connection
for compression fracture T3-6 and L5. Fred C. Webre, M.D., reported
that his May 1984 X-rays disclosed a compression fracture of L-5,
which could be on a congenital basis, and extremely long pedicles
at the third, fourth and fifth lumbar vertebrae, bilaterally. The
January 1986 VA X-ray report shows there were Schmorl's nodes
present and some posterior wedging of L5 with striated appearance
compatible with osteoporosis; and narrowing of the lumbosacral
junction. On an April 1986 VA examination, the physician expressed
the opinion that the X-rays showed a compression fracture of L5. In
August 1988, Dr. D. Girouard reported moderate wedging of L5
secondary either to degenerative process or interruption of the
pars interarticulares.

- 10-

The current rating is based on the current extent of the
disability, so this discussion will focus on the recent evidence,
which is the most probative source of information as to the current
extent of the disability. See Francisco v. Brown, 7 Vet. App. 55
(1994).

On the August 1997 VA examination, the veteran complained that he
had low back pain most of the time. The physician found tenderness
at L4-L5 and reported that the veteran had moderate pain with
movement of the lumbosacral spine. The Board interprets this
comment as reflecting the presence of moderate pain throughout the
range of motion. Pain is a factor which restricts motion. 38 C.F.R. 
4.40, 4.45, 4.59 (1999). See also DeLuca v. Brown, 8 Vet. App. 202
(1995). The examiner, in August 1997, reported that forward flexion
went to 60 degrees but did not say that pain began at that point
(or any of the other ranges of motion reported). Rather, from his
comment, it appears that the motion was done with pain throughout
the range. The Board has considered remanding for clarification.
However, giving the veteran the benefit of the doubt, the Board
finds that the veteran has pain through out the range of motion and
this is actually a severe limitation of motion. This conclusion is
further supported by the diagnosis of lumbar spine spasm, which the
physician made, even though he did not describe the spasm. 38
U.S.C.A. 5107 (West 1991); 38 C.F.R. 4.7 (1999).

A limitation of lumbar spine motion will be rated as 10 percent
disabling where slight, 20 percent disabling where moderate, and 40
percent disabling where severe. 38 C.F.R. Part 4, Code 5292 (1999).

The Board finds that the veteran has a severe limitation of
lumbar,,,pine motion which meets the criteria for a 40 percent
rating based on limitation of motion. This is the maximum rating
under this criteria. 38 C.F.R. Part 4, Code 5292 (1999).

The evidence does not show ankylosis ratable under 38 C.F.R. Part
4, Codes 5286, 5289(1999).

An intervertebral disc syndrome, postoperative, cured, will be
rated as noncompensable. A 10 percent rating will be assigned where
the condition is mild. A 20 percent rating will be granted for a
moderate condition with recurring attacks. A 40 percent rating
requires a severe condition with recurring attacks and intermittent
relief The highest rating assignable under this code is 150 percent
which requires a pronounced condition with persistent symptoms
compatible with sciatic neuropathy with characteristic pain and
demonstrable muscle spasm, absent ankle jerk, or other neurological
findings appropriate to site of diseased disc, little intermittent
relief. 38 C.F.R. Part 4, Code 5293 (1999).

A February 1997 VA clinical record shows the veteran reported
episodes of left lower extremity pain and numbness. The left lower
extremity had 3/5 and 4/5 strength in the various muscle groups.
Deep tendon reflexes, including the ankle jerk, were 2. There was
decreased sensory response to pin prick. Since the ankle jerks are
present and there is no evidence of spasm demonstrable on
examination or other manifestations of a pronounced disc disorder,
the preponderance of evidence establishes that a higher rating is
not warranted under Code 5293.

The record does not contain any recent X-rays of L5. However, a
January 1986 VA X-ray report shows there was some posterior wedging
of L5. On the April 1986 VA examination, the physician expressed
the opinion that the X-rays showed a compression fracture of L5.
Giving the veteran the benefit of the doubt, the Board concludes
that there is demonstrable deformity of the L5 vertebral body as
the result of a fracture. This warrants an additional 10 percent
rating. 38 C.F.R. Part 4, Code 5285. The rating criteria provide
that the 10 percent will be added (rather than combined). Thus, the
lumbar spine disability must be rated as 50 percent disabling.

The record does not disclose any other manifestations which could
be assigned a higher rating or and additional rating under other
criteria. 38 C.F.R. 4.71a (1999).

- 12 - 

3. Increased Rating for a Compression Fracture at T3-76 with
Limitation of Motion of the Thoracic Spine

Once again, the Board notes the medical history of the veteran. 38
C.F.R. 4.1, 4.2 (1999). The service medical records show the
veteran fell from a ladder and sustained thoracic fractures.
Several X-ray reports during service describe compression fractures
of third, fourth, fifth and sixth thoracic (or dorsal) vertebrae
(T3-T6, also referred to as D3-D6). These were also seen on the
August 1982 VA examination X-rays. In his May 1984 report, Dr.
Webre noted the healed compression fractures of D3, D4, D5, and D6.
He commented that there was marked compression of D5 and D6, to
approximately 50 percent of normal height. January 1986 VA X-rays
were reported to show old fractures of T3, T4, T5 and T6 with
rather marked compression of T4 and T5. On an April 1986 VA
examination, the physician expressed the opinion that the X-rays
showed a compression fracture of T3 through T6.

The current rating is based on the current extent of the
disability, so this discussion will focus on the recent evidence,
which is the most probative source of information as to the current
extent of the disability. See Francisco v. Brown, 7 Vet. App. 55
(1994).

Magnetic resonance imaging in December 1994 disclosed disc
protrusion at the C3- C4 level with focal prominence on the left.
There were hypertrophic changes C4- C5 and C5-C6, posteriorly on
the left. There were compression fractures of T3, T4 and T5.

On the August 1997 VA examination, the doctor reported that the
veteran had no tenderness of the thoracic spine and movement was
normal. The physician expressed the opinion that the veteran did
not have any impairment of the thoracic spine.

- 13 -

The August 1997 X-rays were interpreted as showing compression
fractures of T5 and T6.

While most X-ray reports simply note compression fractures from T3
to T6, the May 1984 report from Dr. Webre described marked
compression e,f D5 and D6, to approximately 50 percent of normal
height and the January 1986 VA X-rays were reported to show rather
marked compression of T4 and T5. The Board finds that the reports
which have addressed the question have described a substantial
deformity of two thoracic vertebrae. These are clearly fracture
residuals and meet the criteria for a 10 percent rating under Code
5285.

This 10 percent rating would normally be added to any rating based
on limitation of motion. 38 C.F.R. Part 4, Code 5285 (1999).
However, in this case, the evidence shows the limitation of motion
would be rated at 0 percent. 38 C.F.R. Part 4, 4.31, Code 5291
(1999). So, the 10 percent rating based on vertebral fracture and
deformity stands alone.

A limitation of dorsal spine motion will be noncompensable where:
slight and a 10 percent rating will be assigned for a moderate or
severe limitation of dorsal spine motion. 38 C.F.R. Part 4, Code
5291 (1999).

The veteran is competent to report increased disability; however
the opinion of a trained medical examiner is more probative in
determining the source of the symptoms and the extent of the
manifestations. Here, on the August 1997 VA examination, a
physician reported that there was no tenderness of the thoracic
spine, movement was normal, and the veteran did not have any
impairment of the thoracic spine. This medical opinion is
persuasive. The preponderance of the evidence establishes that the
disability of the thoracic spine does not approximate the moderate
limitation required for a compensable rating based on limitation of
motion. 38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R. Part 4, 4.7,
Code 5291 (1999).

- 14 -

The evidence does not show ankylosis, a thoracic disc disorder, or
any other basis for a higher or additional rating under the
applicable criteria. 38 C'.F.R. 4.71a, including Codes 5286, 5288,
5293 (1999).

4. Increased Rating for Arthritis of the Cervical Spine with
Limitation of Motion

Here again, the Board has reviewed the medical history of the
veteran. 38 C.F.R. 4.1, 4.2 (1999). A March 1977 service department
X-ray study revealed mild to marginal hypertrophic spurring
anteriorly at C5. The report specified that there was no evidence
of recent or old fracture. It was concluded that the veteran had
mild localized arthritic changes at C5 anteriorly. In March 1982,
X-rays were interpreted as disclosing mild to moderate spondylosis
at C4-C5 with slight disc space narrowing compatible with
degenerative disc disease.

VA X-rays revealed minimal degenerative changes at the C4-C5, C5-C6
and C6-C7 levels, in August 1982 with similar findings in April
1986.

The most recent medical examination provides the most probative
source of information as to the current extent of the disability.
See Francisco.

The report of the August 1997 VA examination shows that the veteran
had severe pain with cervical spine movement. Forward flexion was
limited to 10 degrees. Limitations in the other ranges of cervical
spine motion were also reported. The severe pain and the very
limited range of motion reflect a severe limitation of cervical
spine motion. 38 U.S.C.A. 5107(b); 38 C.F.R. 4.7 (1999).

A limitation of cervical spine motion will be rated as 10 percent
disabling where slight, 20 percent disabling where moderate, and 30
percent disabling where severe. 38 C.F.R. Part 4, Code 5290 (1999).

Under the applicable rating criteria, the severe limitation of
cervical. spine motion demonstrated in this case warrants a 30
percent rating. 38 C.F.R. P;aft 4, 4.40,

- 15 -

4.45, Code 5290 (1999). See also DeLuca v. Brown, 8 Vet. App. 202
(1995). This is the maximum rating under this criteria. The
evidence does not show ankylosis. 38 C.F.R. Part 4, Code 5286, 5287
(1999).

While the arthritic changes in the cervical spine may be related to
the injury during service, the evidence does not show a vertebral
fracture or fracture residuals with demonstrable deformity or other
factor ratable under 38 C.F.R. Part 4, Code 5285 (1999). The May
1990 neurology diagnosis of residuals of compression fractures of
the cervical spine is based on the history provided by the veteran
and review of the EMG results. There is no indication that the
doctor reviewed the X-rays. The numerous X-rays reports in the
record were made by physicians at times closer to the injury. None
of the physicians who actually looked at the X-ray films
interpreted them as showing fractures. These doctors consistently
described the cervical spine changes as arthritic. Therefore, an
additional rating under Code 5285 can not be assigned because the
preponderance of evidence is against a diagnosis of cervical
vertebrae fractures.

An intervertebral disc syndrome, postoperative, cured, will be
rated as noncompensable. A 10 percent rating will be assigned where
the condition is mild. A 20 percent rating will be granted for a
moderate condition with recurring attacks. A 40 percent rating
requires a severe condition with recurring attacks and intermittent
relief The highest rating assignable under this code is 60 percent
which requires a pronounced condition with persistent symptoms
compatible with sciatic neuropathy with characteristic pain and
demonstrable muscle spasm, absent ankle jerk, or other neurological
findings appropriate to site of diseased disc, little intermittent
relief. 38 C.F.R. Part 4, Code 5293 (1999); see VAOPGCPREC 36-97.

The evidence here does not document any muscle spasm as
demonstrable on examination. The deep tendon reflexes are not
absent. The neurological findings are not consistent with a severe
or pronounced disc disorder. There were no findings of cervical
myelopathy on VA examination in August 1997. There was no loss of
sensation and power was normal. The medical findings in this case
are of

- 16 -

subjective pain and minimal sensory losses, supported by EMG
findings, which are not consistent with a severe or pronounced disc
disorder. Consequently, a higher rating is not warranted under Code
5293.

5. Increased Rating for a Duodenal Ulcer

A 10 percent rating for a duodenal ulcer is appropriate where the
disability is mild; with recurring symptoms once or twice yearly.
The current rating, 20 percent requires a moderate disability with
recurring episodes of severe symptoms two or three times a year
averaging 10 days in duration; or with continuous moderate
manifestations. The next higher rating, 40 percent, requires a
moderately severe disability; less than severe, but with impairment
of health manifested by anemia and weight loss; or recurrent
incapacitating episodes averaging 10 days or more in duration at
least four or more times a year. The maximum rating under this code
is 60 percent which requires a severe disability; with pain only
partially relieved by standard ulcer therapy, periodic vomiting,
recurrent hematemesis or melena, with manifestations of anemia and
weight loss productive of definite impairment of health. 38 C.F.R.
Part 4, Code 7305 (1999).

Considering the medical history, in accordance with 38 C.F.R. 4.1,
4.2, it is notable that an ulcer of the duodenum was diagnosed in
November 1959. A series of upper gastrointestinal X-rays during
service, in October 1965, disclosed deformity of the inferior
recess of the base of the duodenal bulb, consistent with peptic
ulcer disease. The August 1982 VA studies showed no evidence of an
ulcer and the diagnosis was asymptomatic duodenal ulcer. The
September 1982 rating decision granted service connection for a
duodenal ulcer with a noncompensable rating.
Esophagogastroduodenoscopy in June 1986 disclosed a small sliding
hiatus hernia with minimal esophagitis. There was slight hyperemia
in the first and second portions of the duodenum. A January 1989 X-
ray study revealed a slight deformity at the base of the duodenal
bulb and a small area which could be consistent with a punctuate
ulcer crater.

- 17 - 

The current rating is based on the current extent of the
disability, so this discussion will focus on the recent evidence,
which is the most probative source of information as to the current
extent of the disability. See Francisco v. Brown, 7 Vet. App. 55
(1994).

On the August 1997 VA examination, the veteran reported having
dyspepsia for a long time. He reported belching soon after eating
and felt that his stomach contents were getting in his throat. He
never had vomiting. There was no abdominal pain. He told of
retrostemal pain after eating. Objectively, his abdomen was soft.
There were no masses, tenderness, or hepatosplenomegaly. His
current weight was equal to the maximum in the past year. The
doctor reported that the veteran was not anemic. Laboratory
studies, including blood work in 1996 and 1997, were appended to
the report in support of the conclusion that the veteran was not
anemic. The physician also reported there was no periodic vomiting,
recurrent hematemesis or melena. In the doctor's opinion, the pain
was essentially heartburn, localized to the lower retrostemal area.
Such episodes occurred daily.

While the veteran is competent to assert that his service-connected
gastrointestinal disability is worse, the findings of the trained
medical professionals are substantially more probative in
determining if the manifestations approximate the criteria for the
next higher rating.

Here, the recent examination showed the veteran did not have the
manifestations which distinguish a moderately severe disability
warranting a 40 percent rating. Specifically, there was no
impairment of health; there was no anemia; and there was no weight
loss. Further, while the veteran had daily episodes of heartburn,
he did not have incapacitating episodes of gastrointestinal
symptomatology. The doctor's findings are the most probative and
demonstrate that the service-connected gastrointestinal disorder
does not approximate the criteria for the next higher, 40 percent
rating. 38 C.F.R. 4.7 (1999). The medical reports provide a
preponderance of evidence against the claim, so the claim for an
increased rating for

18 -

the service-connected gastrointestinal disability must be denied.
38 U.S.C.A. 5107(b) (West 1991).

ORDER

A 100 percent rating is granted for arteriosclerotic heart disease
and hypertension, subject to the law and regulations governing the
payment of monetary awards.

A 50 percent rating is granted for a compression fracture of the
lumbar spine L5, subject to the law and regulations governing the
payment of monetary awards.

A 10 percent rating is granted for compression fractures at T3 -6
with demonstrable deformity of a vertebral body, subject to the law
and regulations governing the payment of monetary awards.

A 30 percent rating is granted for arthritis of the cervical spine
with limitation of motion, subject to the law and regulations
governing the payment of monetary awards.

An increased rating for a duodenal ulcer is denied.

P.M. DILORENZO 
Acting Member, Board of Veterans' Appeals

- 19 -


